DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 and 20-23 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 06/24/2022 have been fully considered.

 	From pages 8-10, under “Rejections under 35 USC § 103(a)”, applicant argues Greenbaum fails to teach the newly introduced claim limitation “an artificial intelligence (AI) system configured to cross reference one or more public database of cannabis compounds, herbal compounds, or combinations thereof and continuously evolve and tailor cannabis formulations from the one or more public database of cannabis compounds, herbal compounds, or combinations thereof for the user in real-time” as recited in claim 1 and similarly presented in claims, 6, 11 and 22 because Greenbaum fails to disclose the customized cannabis formulation occurs in real time from a public database.
In response, Greenbaum at paragraph [0011] discloses:
“The CED may also pull up a list of that user's  favorite or recently dispensed extracts or suggestions for extract formulations the user might like based on previous purchases or desired effects.” and 
paragraph [0067] discloses:
“Data collected may also be used to ascertain the effect profiles of various extracts dispensed via the CED, be they pre-programmed extracts or fully custom extracts.  Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations. For example, a group of users may have reported a particular extract to be beneficial for back pain. Analysis of the collected data would reveal this trend and that extract may be tagged with a ‘back pain’ tag to indicate that other users have found this extract useful for that indication. Effects that may be queried include, but are not limited to, the group of effects known to be caused by cannabinoids to those having skill in the art.”
It is clear from the above paragraphs that the app customizes cannabis formulations based on the desired effects acquired from the user and suggests the app accesses a public database that collects and stores cannabis effects reported from different users.
Although Greenbaum fails to expressly teach the app accesses the public database to find cannabis formulations that match the user’s desired effects but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenbaum’s app to access the public database to find the cannabis formulations that match the user’s desired effects because that would improve the accuracy and effects of the cannabis formulations.
Also, because the public database continuously receives survey results from different users, then the cannabis formulations that produce the desired effects will continue to evolve based on the changes of the results. According to the breath of paragraph [0011], the customization of the cannabis formulations occurs in real-time because the customization occurs at the time of sale.
Claims 1, 6, 11 and 22 remain rejected based on the reasons provided. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum (Pub. No.: US 2019/0062144 A1).

Regarding claim 1, Greenbaum teaches an apparatus for providing user tailored cannabis formulations (Abstract, cannabis extract dispensing system), comprising: 
a wellness App on a communication device for gathering user data (Para [0064], “For example, a customer uses an iPhone® application to create a custom extract and add it to his or her account. The next time this customer identifies himself to an implementation of the CED, he may be given the option of dispensing the extract created on the application.” and para [0066], “In another implementation, the database contains information pertaining to an individual customer's name, extract history, extract preferences, affiliations, age, gender, location and other personal attributes.”), 
a dispenser (Fig. 1, cannabis extract dispenser “CED”) which comprises: 
a housing structure which comprises a water tank and a mixing cell (Fig. 2, para [0019], “FIG. 2 shows schematic representations of the custom extract dispenser in a housing.”. para [0029], “The extract ingredients will usually include purified THC, purified CBD, purified minor cannabinoids, flavorants, and excipients/diluents.”, para [0060], “Other implementations may utilize hot fluid, such as water, at a temperature of approximately 190.degree.F.  and/or sanitization fluid such as a bleach solution to effectuate the cleaning of the dispense area.” and mixing manifold 140); 
one or more cartridges for storing and mechanically distributing measured amounts of compound for dispensing that are in operable connection with the wellness App (Fig. 3, extract reservoirs 310-120), and 
a dispensing operating intelligent controller operably connected to the wellness App (para [0059] and [0064], the CED has a controller that is connected to the app of the smartphone to dispense the customized cannabis extract), and 
a dispensing mechanism fluidly connected to the mixing cell and under the control of the dispensing operating intelligent controller (Fig. 3, para [0029], “In other embodiments (FIG. 1B) the various reservoirs are connected to a fluid transport system (136), such as for example a series of tubing or piping, that are in communication with a mixing manifold and/or a dispensing nozzle (140).  The various reservoirs may be enclosed in a housing (205).”).  
Greenbaum teaches the app recommends cannabis formulations based on the desired effects acquired from the user (para [0011], “The CED may also pull up a list of that user's favorite or recently dispensed extracts or suggestions for extract formulations the user might like based on previous purchases or desired effects.” and para [0066]) and suggests the app access a public database that collects and stores cannabis effects reported from different users (para [0067], “Data collected may also be used to ascertain the effect profiles of various extracts dispensed via the CED, be they pre-programmed extracts or fully custom extracts.  Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations. For example, a group of users may have reported a particular extract to be beneficial for back pain. Analysis of the collected data would reveal this trend and that extract may be tagged with a ‘back pain’ tag to indicate that other users have found this extract useful for that indication. Effects that may be queried include, but are not limited to, the group of effects known to be caused by cannabinoids to those having skill in the art.”) but fails to expressly teach the app accesses the public database to find cannabis formulations that match the user’s desired effects by interfacing with an artificial intelligence (AI) system configured to cross reference one or more public database of cannabis compounds, herbal compounds, or combinations thereof and continuously evolve and tailor cannabis formulations from the one or more public database of cannabis compounds, herbal compounds, or combinations thereof for the user in real-time.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenbaum’s app to access the public database to find cannabis formulations that match the user’s desired effects because that would improve accuracy and effects of the cannabis formulations.
Also, because the public database continuously receives survey results from different users, then the cannabis formulations that produce the desired effects will continue to evolve based on the changes of the results. According to the breath of paragraph [0011], the customization of the cannabis formulations occurs in real-time because the customization occurs at the time of sale.

Regarding claim 2, Greenbaum teaches the apparatus of claim 1, wherein the communication device is selected from the group consisting of smartphone, tablet, mobile internet device, laptop, wearable computer, computer, personal digital assistant and combinations thereof (para [0064], smartphone).  

Regarding claim 3, Greenbaum teaches the apparatus of claim 1, wherein the Al system processor comprises a pharmaceutical dosage formula algorithm and is capable of evolving treatment and dosages to be tailored to a user (para [0011] and [0067]. Since the public database continuously acquires survey results from different users, then the extract/dosage formulation that produce the desired effect also continues to evolve.).  

Regarding claim 4, Greenbaum teaches the apparatus of claim 1, wherein the effects of the cannabis ingredients are known by the system to formulate the customized extracts (para [0028] and [0067]) but fails to expressly teach wherein the one or more database is a database selected from the group consisting CDRmed, UCLA Health, PubMed, The United Medical Language Systems (R) (UMLS), Metathesaurus (R), WebMD, cannabis med, National Center for Biotechnology Information (NCBI), Clinical Trials Gov, Annals of Internal Medicine CannaMD, Americans for Safe Access, BMJ.org, American Cancer Society, Cannabis Community Care & Research, Eureka Alert, Medicinal Cannabis, Animal Health Studies Database and combinations thereof.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smartphone to obtain the effect of the cannabis ingredients from a well-known source, such as WebMD, for the latest effects of various cannabis ingredients.

Regarding claim 5, Greenbaum teaches the apparatus of claim 4, wherein the one or more database comprises data for cannabis compounds (para [0028], “The various cannabinoids include tetrahydrocannabinol (THC), cannabidiol (CBD), ("the major cannabinoids"), tetrahydrocannabinolic acid (THCA), Cannabidiolic acid (CBDA), cannabinol (CBN), cannabigerol (CBG), cannabichromene (CBC), tetrahydrocannabivarin (THCV), and cannabidivarin (CBDV) as well as others ("the minor cannabinoids").”).  

Regarding claim 6, recites a system that is similar to the apparatus of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 7, recites a system that is similar to the apparatus of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 8, Greenbaum teaches the system of claim 6, wherein the wellness App is in communication with the dispenser using a communication interface (para [0064], “In other implementations, a user may use an app to create a custom extract to be dispensed at a remote location and have the extract delivered.”).

Regarding claim 9, Greenbaum teaches the system of claim 8, wherein the communication interface is selected from NFC, WIFI or Bluetooth (para [0064], it is inherent or very obvious the smartphones disclosed, such as Iphones, have WIFI or Bluetooth communication interface).  

Regarding claim 10, Greenbaum teaches the system of claim 6, wherein the user entered personal data is stored on a computer readable medium (para [0066], user data is stored in a database).  

Regarding claim 11, Greenbaum teaches a method for obtaining tailored cannabis dosing formulations for a user (Abstract), comprising: 
collecting user information by having the user engage with and enter information into an interactive wellness App for gathering user data (Para [0064], “For example, a customer uses an iPhone® application to create a custom extract and add it to his or her account. The next time this customer identifies himself to an implementation of the CED, he may be given the option of dispensing the extract created on the application.” and para [0066], “In another implementation, the database contains information pertaining to an individual customer's name, extract history, extract preferences, affiliations, age, gender, location and other personal attributes.”);
 	accessing one or more database of cannabis compound (para [0028], para [0067], “Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations.  For example, a group of users may have reported a particular extract to be beneficial for back pain.”); 
 	establishing a baseline cannabis dosage by correlating the cannabis database to fit with the user information (para [0067]); 
 	preparing a baseline cannabis dosage comprising two or more cannabis compounds in amounts that achieve the baseline cannabis dosage (Fig. 3, para [0029], “In other embodiments (FIG. 1B) the various reservoirs are connected to a fluid transport system (136), such as for example a series of tubing or piping, that are in communication with a mixing manifold and/or a dispensing nozzle (140).  The various reservoirs may be enclosed in a housing (205).”); 
 	observing user responses to the baseline cannabis dosage to provide user response data, and 
 	entering the user response data into the wellness App to obtain a tailored cannabis dose for the user (para [0067], “Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations.”. The app continuously collects user data about the effects of the extracts to formulate better customized extracts). 
 	Greenbaum teaches the app suggests cannabis formulations based on the desired effects acquired from the user (para [0011], “The CED may also pull up a list of that user's favorite or recently dispensed extracts or suggestions for extract formulations the user might like based on previous purchases or desired effects.” and para [0066]) and a public database that collects and stores cannabis effects reported from different users (para [0067], “Data collected may also be used to ascertain the effect profiles of various extracts dispensed via the CED, be they pre-programmed extracts or fully custom extracts.  Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations. For example, a group of users may have reported a particular extract to be beneficial for back pain. Analysis of the collected data would reveal this trend and that extract may be tagged with a ‘back pain’ tag to indicate that other users have found this extract useful for that indication. Effects that may be queried include, but are not limited to, the group of effects known to be caused by cannabinoids to those having skill in the art.”) but fails to expressly teach the app accesses the public database to find cannabis formulations that match the user’s desired effects by interfacing with an artificial intelligence (AI) system configured to cross reference one or more public database of cannabis compounds, herbal compounds, or combinations thereof and continuously evolve and tailor cannabis formulation for the user … and 
cross referencing the one or more public database of cannabis compounds, herbal compounds, or combinations thereof and continuously evolving and tailoring cannabis formulations in real-time for the user to provide improving dosing formulations for the user.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenbaum’s app to access the public database to find cannabis formulations that match the user’s desired effects because that would improve accuracy and effects of the cannabis formulations.
Also, because the public database continuously receives survey results from different users, then the cannabis formulations that produce the desired effects will continue to evolve based on the changes of the results. According to the breath of paragraph [0011], the customization of the cannabis formulations occurs in real-time because the customization occurs at the time of sale.

Regarding claim 12, Greenbaum teaches the method of claim 11, wherein user information is selected from medical conditions, symptoms, pain levels, and prescription medications (para [0028], [0009], “The method may further include making recommendations about specific extracts/extract ingredients to users who desire specific effects.”. The system customizes extracts based on the desired effects, such, as for pain relief.).  

Regarding claim 13, Greenbaum teaches the method of claim 11, further comprising optimizing dosage treatment by entering user data after dosing with the tailored cannabis dose and syncing the data with an artificial intelligence algorithm for optimizing the cannabis dosing with data from cannabis databases in real-time (para [0009] and [0067], The app continuously collects user data about the effects of the extracts to formulate better customized extracts).  

Regarding claim 14, Greenbaum teaches the method of claim 11, wherein optimizing dosage treatment comprises analyzing data relating to cannabis dosage and human wellbeing and comparing with user information to achieve an optimized cannabis formulation that provides human wellbeing (para [0009] and [0067], The app continuously collects user data about the effects of the extracts to formulate better customized extracts).  

Regarding claim 15, Greenbaum teaches the method of claim 14, wherein human wellbeing is physical wellbeing (para [0028], [0067], pain relief.).  

Regarding claim 16, Greenbaum in the combination teaches the method of claim 14, wherein human wellbeing is psychological wellbeing (para [0028], cannabis provides recreational effects such as emotional effects).  

Regarding claim 17, Greenbaum teaches the method of claim 11, further comprising onset control for one or more cannabinoid (para [0009], “querying the users with respect to the effects of the extract formulations, correlating the various extracts and extract ingredients with reported effects.  The method may further include making recommendations about specific extracts/extract ingredients to users who desire specific effects.”. Query the user about the effects of the extract to provide a modified extract with better desired effects).  

Regarding claim 18, Greenbaum in the combination teaches the method of claim 11, further comprising dispensing tailored cannabis dosing formulation to the user (Abstract, dispense customized extracts).  

Regarding claim 20, Greenbaum teaches the method of claim 11, wherein the cannabis compounds are selected from the group consisting of CBG, CGC, CBD, THC, CBGa, CBCa, CBDa, THCa and combinations thereof (para [0028]-[0029], THC, CBD).  

Regarding claim 21, Greenbaum teaches the method of claim 11, wherein the cannabis compounds are selected from the group consisting of CBG, CGC, CBD, THC, CBGa, CBCa, CBDa, THCa, terpenes and combinations thereof (para [0028]-[0029], THC, CBD).  

Regarding claim 22, recites a method that is similar to the method of claim 11. Therefore, it is rejected for the same reasons.

Regarding claim 23, Greenbaum teaches the method of claim 22, further comprising iteratively improving the tailored cannabis dose by using an artificial intelligence algorithm that processes user information and changing databases in cycles of improvement by matching criteria (para [0011] and [0064]. The suggested extract formulations will change based on the user’s preference changes and the survey results reported from different users).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685